Name: COMMISSION REGULATION (EC) No 203/96 of 2 February 1996 determining the quantities of certain categories of milk and milk products available for the second quarter of 1996 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  European construction;  international trade;  tariff policy
 Date Published: nan

 3 . 2 . 96 f EN Official Journal of the European Communities No L 27/3 COMMISSION REGULATION (EC) No 203/96 of 2 February 1996 determining the quantities of certain categories of milk and milk products available for the second quarter of 1996 under the arrangements provided for in the European Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic and Slovak Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 584/92 of 6 March 1992 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic ('), as last amended by Regulation (EC) No 193/96 (2), and in particular Article 4 (5) thereof, Whereas, pursuant to Commission Regulation (EC) No 60/96 (3) determining the extent to which applications lodged in January 1996 for import licences for certain milk products and products covered by the arrangements provided for in the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic can be accepted, applications for import licences for certain of the products referred to in Regulation (EEC) No 584/92 were for quantities exceeding those available ; whereas, therefore the quantity of each product available for the period from 1 April to 30 June 1996 should be fixed, HAS ADOPTED THIS REGULATION : Article 1 The quantity available pursuant to Regulation (EEC) No 584/92 for the period from 1 April to 30 June 1996 shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 3 February 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 February 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 62, 7. 3 . 1992, p. 34. (2) OJ No L 26, 2. 2. 1996, p. 7. h) OJ No L 13, 18 . 1 . 1996, p. 8 . A N N E X To ta l qu an tit y av ai la bl e fo r th e pe rio d 1 A pr il to 30 Ju ne 19 96 No L 27/4 (to nn es ) I EN I C ou nt ry P ol an d Cz ec h Re pu bl ic Sl ov ak Re pu bl ic H un ga ry C N co de 04 02 10 19 04 05 10 11 04 06 04 02 10 19 04 05 10 11 ex 04 06 40 -N iv a 0 4 0 2 10 19 04 05 10 11 ex 04 06 40 -N iv a ex 0 4 0 6 90 86 an d pr od uc t 04 02 21 19 04 05 10 19 ch ee se 04 02 21 19 04 05 10 19 ex 04 06 90 ­ 0 4 0 2 21 19 04 05 10 19 ex 04 06 90 ­ ex 04 06 90 87 0 4 0 2 21 99 b u tt er 04 02 21 91 b u tt er M or av sk y bl oc k (') 0 4 0 2 21 91 b u tt er M or av sk y bl oc k (') ex 04 06 90 88 l \ l \ \ l l \ I Ba la to n (2) Q ua nt ity av ai la bl e 1 02 8, 33 1 35 0,  70 5, 35 4 56 2, 00 7 23 3, 84 6 29 5, 02 6 29 0,  12 8, 90 7 26 5, 92 7 1 23 0, 82 0 V) Pr im at or ,O tav a, Ja vo r, Uz en y bl oc k, Ka sh ka va l, Ak aw i, Is ta m bu l, Ja de l H er m el in ,O ste pe k, K ol ib a, In ov ec . (2) Cr ea m- wh ite ,H ajd u, M arv an y, Ov ari ,P an no ni a, Tr ap pi sta ,B ak on y, Ba cs ka i, Ba n, De lic ac y ch ee se 'M os on ,D eli ca cy ch ee se 'Pe lso ', Go ya ,H am -sh ap ed ,K ara va n, La jta ,P are ny ica ,S ed ,T ih an y. Official Journal of the European Communities 3 . 2. 96